161 F.2d 732 (1947)
James N. NOWERY
v.
Howell B. SMITH and Algot W. Johnson, Individually and Trading as Smith & Johnson, Appellants.
No. 9333.
Circuit Court of Appeals, Third Circuit.
Argued May 19, 1947.
Decided May 21, 1947.
Thomas F. Mount, of Philadelphia, Pa., for appellants.
Abraham E. Freedman, of Philadelphia, Pa., for appellee.
Before MARIS, GOODRICH, and KALODNER, Circuit Judges.
PER CURIAM.
The question presented is whether the plaintiff, a seaman, was entitled to maintenance and cure by reason of an injury suffered without fault on his part in a fight in a barroom while on shore leave in a foreign port. For the reasons well stated in the opinion of Judge Bard in the district court, 69 F. Supp. 755, denying the defendant's motion for judgment n. o. v. and for a new trial we think that the award of maintenance and cure was proper.
The judgment of the district court will be affirmed.